Citation Nr: 0714746	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-00 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for lumbar spine 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for bilateral genu 
varus, also claimed as trench foot.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for left leg condition, 
residuals of shell fragment wound.

8.  Entitlement to service connection for right arm 
condition, residual of shell fragment wound.

9.  Entitlement to service connection for arthritis.

10.  Entitlement to service connection for head condition, 
residual of shell fragment wound.

11.  Entitlement to service connection for nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 until 
September 1952.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision from the San Juan, Puerto Rico Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, bilateral genu varus, left leg 
condition, right arm condition, and head condition are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  No competent evidence exists showing that the veteran's 
cervical or lumbar spine disabilities were present in service 
or are otherwise related to service. 

2.  No competent evidence exists showing that the veteran's 
sinusitis was present in service or is otherwise related to 
service. 

3.  No competent evidence exists showing that the veteran's 
arthritis was present in service, manifested within one year 
of service, or is otherwise related to service. 

4.  There is no competent evidence of a nervous condition.


CONCLUSIONS OF LAW

1.  Cervical spine disability was not incurred in or 
aggravated by service.  38  U.S.C.A. §§ 1110, 1154 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  Lumbar spine disability was not incurred in or aggravated 
by service.  38  U.S.C.A. §§ 1110, 1154 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

3.  Sinusitis was not incurred in or aggravated by service.  
38  U.S.C.A. §§ 1110, 1154 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).

4.  Arthritis was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  
38  U.S.C.A. §§ 1110, 1154 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  A nervous condition was not incurred in or aggravated by 
service.  38  U.S.C.A. §§ 1110, 1154 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

The fact that an injury occurred in service alone is not 
enough.  There must be a disability resulting from that 
injury.  If there is no showing of a resulting condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic diseases, to include 
arthritis, may be presumed to have been incurred during 
service if manifested to a degree of 10 percent or more 
within one year of separation from service, the absence of 
any evidence of the disease in service notwithstanding.  
38 C.F.R. §§ 3.307, 3.309. 

A combat veteran's assertion of an event during combat is 
presumed true, if consistent with the time, place, and 
circumstances of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

In this case, it is clear the veteran engaged in combat, as 
he was awarded the Purple Heart, as shown on his DD-214.  
However, it should be noted that 38 U.S.C.A. § 1154 is 
limited to the question of whether a particular disease or 
injury occurred in service, that is what happened then and 
not with the question of either current disability or nexus 
to service, both of which require competent medical evidence.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), 
Rabideau v. Derwinski, 2 Vet. App 141, 144 (1992).

The Board accepts as true the veteran's statements that he 
sustained a back injury, sinusitis, arthritis, and nervous 
condition during service.  Hence, he has satisfied the 
requirement of service incurrence of an event.  However, he 
must still present competent evidence of a current disability 
and medical evidence showing a nexus between a current 
disability and service.  See Arms v. West, 12 Vet. App. 188 
(1999).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

A.  Cervical and Lumbar Spine Disabilities

The veteran's separation examination noted a "Normal" spine 
evaluation.  The first medical document of record noting 
treatment for cervical or lumbar spine problems is dated 1982 
and 1983, respectively.  The 1982 record noted that the 
veteran stated the onset of the disability was 1975.  The 
1983 VA examination recorded a strain and myositis of the 
cervical, dorsal, and lumbar paravertebral muscles.  The 
examiner noted that the condition was secondary to bilateral 
genu valgus and pes planus and his obesity.    

Here, the medical evidence does establish that the veteran 
currently has cervical and lumbar spine disabilities.  
However, he has not presented competent medical evidence 
linking his current disabilities to his military service.  In 
fact, the 1983 examiner related the back conditions to his 
obesity and bilateral genu valgus and pes planus.  See also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that such a lapse of time, from separation from 
service and the first documented treatment for the claimed 
disorder, is a factor for consideration in deciding a service 
connection claim).  

Therefore, the claims for service connection for cervical and 
lumbar spine disabilities must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the current appeal.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

B.  Sinusitis 

The veteran's separation examination noted a "Normal" 
evaluation for the sinuses.  The first medical document of 
record noting treatment for sinus problems is dated 1983, 
where he was diagnosed with chronic sinusitis.  Here, the 
medical evidence does establish that the veteran currently 
has sinusitis.  However, he has not presented competent 
medical evidence linking his current disability to his 
military service.  See also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that such a lapse of time, 
from separation from service and the first documented 
treatment for the claimed disorder, is a factor for 
consideration in deciding a service connection claim).  

Therefore, the claim for service connection for sinusitis 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the current appeal.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

C.  Arthritis 

The veteran's separation examination did not note a finding 
of arthritis.  The first medical document of record noting 
treatment for arthritis is dated 1988.  Here, the medical 
evidence does establish that the veteran currently has 
arthritis.  However, he has not presented competent medical 
evidence linking his current disability to his military 
service.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (holding that such a lapse of time, from 
separation from service and the first documented treatment 
for the claimed disorder, is a factor for consideration in 
deciding a service connection claim).  

Therefore, the claim for service connection for arthritis 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the current appeal.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

D.  Nervous Condition

The veteran's separation examination noted a "Normal" 
psychiatric evaluation.  There are no post-service medical 
records in the claim's file noting treatment or diagnosis for 
a nervous condition.  A VA clinic record specifically ruled 
out depression with anxiety.  As previously stated, a valid 
service connection claim requires competent evidence of a 
current disability.  

Therefore, the claim for service connection for nervous 
condition must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the current appeal.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the Veteran (Aug. 2003).  As such, VA fulfilled its 
notification duties.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is harmless because the preponderance of the evidence 
is against the veteran's claims for service connection, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The existing 
separation examination has been associated with the claim's 
file.  The Board notes that the veteran's service medical 
records are missing.  However, the RO has made all reasonable 
attempts to locate the records.  In such circumstances, the 
Board has a heightened duty to consider the applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision.  Russo v. 
Brown, 9 Vet. App. 46, 51 (1996) (holding also that case law 
does not establish a heightened benefit of the doubt).  

Additionally, a medical examination and opinion is not 
necessary.  Absent a minimal showing by competent evidence 
that a causal connection between any of the claimed disorders 
and military service exists, VA has no duty to obtain a 
medical opinion.  Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 516 
(2004).  Hence, VA has fulfilled its duty to assist the 
appellant in the development of his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for cervical spine 
disability is denied.

Entitlement to service connection for lumbar spine disability 
is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for nervous condition is 
denied.


REMAND

The veteran's DD-214 noted that he received the Purple Heart 
for injuries to the right arm, leg, and side of the body.  
The veteran also asserts that he acquired trench foot from 
being exposed to the cold in Korea and that his bilateral 
hearing loss and tinnitus are due to excessive noise exposure 
during combat.  Under such circumstances, the Board finds 
that a medical opinion is required to make a decision on the 
claim.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should schedule the veteran for an 
examination in order to ascertain whether the 
veteran has any residuals of trench foot or 
residuals of shell fragment wounds including 
scarring, involving the left leg, right arm, or 
head.  After reviewing the entire record, the 
examiner should express an opinion as to whether it 
is at least as likely as not (i.e., a likelihood of 
50 percent or greater) that any of the above were 
caused by his service.  The claim's folder must be 
made available to and reviewed by the examiner in 
conjunction with the scheduled examination.

2.  The RO should schedule the veteran for an 
Audiology examination in order to ascertain the 
nature and etiology of the bilateral hearing loss 
and tinnitus.  After reviewing the entire record, 
the examiner should express an opinion as to 
whether it is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that the 
bilateral hearing loss or tinnitus were caused by 
his service.  The examiner is also asked to comment 
on the relationship, if any, between the exposure 
to excessive noise during service under combat 
conditions and the bilateral hearing loss and 
tinnitus.  The claim's folder must be made 
available to and reviewed by the examiner in 
conjunction with the scheduled examination.

3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


